DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of Claims 
Claims 44-53, 55-56 and 58-70 are pending in this instant application per remarks and claim amendments filed on 02/07/2022 by Applicant, wherein Claims 44, 53, 62 and 70 are four independent claims reciting method, system, unmanned ground vehicle and non-transitory computer readable storage medium claims with Claims 45-52/63/68, 55-56/58-61/65-67/69, none and none dependent on said four independent claims respectively.  Said claim amendments of 02/07/2022 have amended Claims 44-47, 51-53, 56, 58 & 62, while Claims 1-43, 54 & 57 are shown as cancelled, and new Claims 63-70 have been added now.       
This Office Action is a final rejection in response to the claim amendments and remarks filed by the Applicant on 07 FEBRUARY 2022 for its original application filed on 15 JANUARY 2020 that is titled:           “Path Planning within a Traversed Area”.          
Accordingly, amended Claims 44-53, 55-56 and 58-70 are now being rejected herein.         

 Claim Objections 
Amended Claim 62 is objected to because of the following informalities:  
Independent Claim 62, line recites a limitation “an unmanned ground vehicle (UGV)” that has “an” in lower case.  Examiner suggests changing “an” to “An” as in “An unmanned ground vehicle (UGV)”, or another modification of the Applicant’s choice.  Examiner also suggests that the Applicant consider adding all limitations of independent system Claim 53 to this Claim 62 instead of just referencing them as “comprising the system of claim 53”, which would be required once this application reaches an Allowance stage.      
Appropriate correction is required.                   

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            

Claims 44-62 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 05/07/2012 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                     

Exemplary Analysis for Rejection of Claims 44-52/63/68 

Independent Claim 44 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2019/ 0137287 filed by Pazhayampallil et al. (hereinafter “Pazhay”) in view of 


Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.            

With respect to Claim 44, Pazhay teaches ---       
44.  (New)    A method of autonomous path planning for navigating a vehicle, the 
method comprising while traversing an area using at least one computer processing device for:         
(see at least:   Pazhayampallil Abstract; & paras [0011]-[0012] to include localization map & geographic region/s; & para [0013] to include autonomously navigating along a planned route and navigational map; & subsection titled “Preloaded Localization Map” in paras [0033]-[0037] to include primary geographic region and secondary geographic region as well as localization map, map extensions & map updates; 


Pazhay teaches ---       
receiving data indicative of:  a map of the area, a starting point in the map, and a destination in the map;            
generating a path leading to the destination;               
(see at least:   Pazhay ibidem and citations listed above; and sub-section titled “Maps and Autonomous Navigation” in paras [0027]-[0032] about {“As described above, an autonomous vehicle can be loaded with a navigation map that defines paths for navigating along roads from a start or current location to a destination, such as specified by a passenger.  For example, the navigation map can define a route from a current location of the autonomous vehicle to a destination entered by a user, such as calculated remotely by the computer system, and can include roadways, waypoints, and geospatial markers along this route.  The autonomous vehicle can autonomously follow the route defined in the navigation map and then discard the navigation map at the conclusion of the route. ...... However, the autonomous vehicle can implement any other methods or techniques to select and execute navigational actions based on sensor data, a segment of a global localization map stored in local memory on the autonomous vehicle, and a navigation map of a geographic region in which the autonomous vehicle is deployed.”};  which together are the same as claimed limitations above)      


Pazhay teaches ---           
determining a plurality of initial segments fanning out from the starting point in a first angular resolution, each of the plurality of initial segments proceeding at one of a multiplicity of directions;       
[[
(see at least:   Pazhay ibidem and citations listed above; and 
FIG. 1 & paras [0008]-[0009] about {“updating a first segment of a global localization map representing immutable surfaces proximal the first geospatial location based on the sensor data in Block S120; identifying a second vehicle currently executing a second route intersecting the first geospatial location in Block S140; at a second time approximating the first time, transmitting the first segment of the global localization map to the second vehicle, via the low-bandwidth wireless network, for incorporation into a second localization map stored locally on the second vehicle in Block S140; identifying a third vehicle operating within a geographic region containing the first geospatial location and executing a third route remote from the first geospatial location in Block S142; and, in response to the third vehicle connecting to a high-bandwidth computer network at a third time succeeding the first time, transmitting the first segment of the global localization map to the third vehicle, via the high-bandwidth computer network, for incorporation into a third localization map stored locally on the third vehicle in Block S142. ...... updating a first segment of a global localization map representing immutable surfaces proximal the first geospatial location based on the sensor data in Block S120; identifying a second vehicle currently executing a second route intersecting the first geospatial location; and, at a second time approximating the first time, transmitting the first segment of the global localization map to the second vehicle, via the wireless network, for incorporation into a second localization map stored locally on the second vehicle in Block S140.”}; & para [0036] about {“Furthermore, when the autonomous vehicle is assigned a route or destination that falls outside of the primary geographic region thus assigned to the autonomous vehicle, the computer system can:  calculate a secondary geographic region containing this route or destination; extract a localization map extension corresponding to the secondary geographic region from the global localization map; & upload this localization map extension to the autonomous vehicle for combination with the (primary) localization map currently stored in local memory on the autonomous vehicle, as shown in FIG. 2. The autonomous vehicle can thus store—in local memory—a localization map corresponding to a primary geographic region assigned to the autonomous vehicle and localization map extensions that extend this localization map to include new routes and/or destinations beyond the primary geographic region. The autonomous vehicle can then implement this updated localization map to determine its geospatial location and orientation in real space when navigating to destinations beyond its original primary geographic region.”}; & para [0061] about {“Block S120 of the method S100 recites updating a first segment of a global localization map representing immutable surfaces proximal the first geospatial location based on the sensor data. Generally, in Block S120, the computer system can update the global localization map (e.g., one or more layers of the localization map) to reflect a confirmed discrepancy.”}; & sub-section titled “Local Localization Map Updates” in para [0065] about {“Block S140 of the method S100 recites identifying a second vehicle currently executing a second route intersecting the first geospatial location and transmitting the first segment of the global localization map to the second vehicle—via the low-bandwidth wireless network—for incorporation into a second localization map stored locally on the second vehicle in (near) real-time; and Block S142 of the method S100 recites identifying a third vehicle operating within a geographic region containing the first geospatial location and executing a third route remote from the first geospatial location and transmitting the first 
segment of the global localization map to the third vehicle—via a high-bandwidth computer network—for incorporation into a third localization map stored locally on the third vehicle in response to the third vehicle connecting to the high-bandwidth computer network at a later time succeeding initial detection of the discrepancy.  Generally, once the computer system confirms a discrepancy, the computer system can selectively push localization map updates to other autonomous vehicles in the field in Blocks S140 and S142, as shown in FIGS. 1 and 3.”}; & Claims 1-5/7-9/14-15/17 about first segment;  which together are the same as claimed limitations above)     

Pazhay teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a first angular resolution’.  However, Trepagnier teaches it explicitly.            
(see at least:   Trepagnier Abstract and Summary in paras [0021] --[0028]; & para [0048] about {Via the rotating mirror 26, laser pulses 14 are swept through a radial sector a within plane 11, as shown illustratively in FIG. 1A. In one embodiment of the present invention, in order to accomplish mapping of objects in the field of view in front of the imaging sensor 8, the rotating mirror 26 is rotated across an angular displacement ranging from 30 to 90 degrees, at angular speeds ranging from 100-10000 degrees per second. For example, a 90 degree scanning range can be scanned 75 times per second or an 80 degree scanning range can be scanned between 5 and 100 times per second. Furthermore, the angular resolution can be dynamically adjusted (e.g., providing on command angular resolutions of 0.01, 0.5, 0.75, or 1 degrees for different commercially available sensors 8.”}; & para [0097] about {“Accordingly, the method of the present invention in one embodiment determines the angular sectors (and/ or the panning rate to scan with) based on at least one of a vehicle speed, an identified obstacle location, a projected path of the vehicle, a resolution required to resolve a complex obstacle or a collection of obstacles to be resolved, other sensory input, an identified priority sector in which an obstacle has been identified (e.g., a region in which high threat obstacles exist), and auxiliary information indicating the presence of an obstacle, a moving obstacle, another vehicle, a landmark, or an area (or region) of interest. When the imaging sensor 8 is configured in a vertical orientation, as shown in FIG. 1A, it may not even be necessary to pan the beam as shown in FIG. 1B, in which case the panning rate could be set to zero with the obstacles being identified on the basis of a single scan in which the angle .alpha. is varied, as discussed above.”}; & paras [0105]-[0116] about {“[0105] FIG. 7A is a schematic illustration of a vehicle according to the present invention depicting one embodiment in which multiple LADAR imaging sensors are used. In this embodiment, one or more of the imaging sensors is dedicated to scanning for the detection of objects nearby the vehicle (e.g., within 50 m) while another of the imaging sensors is dedicated to scanning for the detection of objects farther away from the vehicle (e.g., beyond 50 m).... ... [0106] In another embodiment of the invention, multiple imaging sensors are used for redundancy and to provide different perspectives of the same object. FIG. 7B is a schematic illustration of a vehicle according to the present invention depicting one embodiment in which multiple LADAR imaging sensors are used to scan the same or overlapping fields of view. ...... [0107] In another embodiment, the imaging sensors 8 are configured to locate objects removed from a vehicle 10; and processor 24 is configured to direct one of the sensors to scan a first sector associated with a path of the vehicle, while directing another of the sensors to scan a second sector identified with an obstacle. As such, the first and/or second sector determinations can be based on a number of factors ... a projected path of the vehicle, a resolution required to resolve a complex obstacle or a collection of obstacles to be resolved, ......[0108] In one variant of this embodiment, the processor 24 can direct one sensor to scan a first sector associated with a path of the vehicle, and in a programmed manner direct the same sensor (e.g., in a dynamic fashion) to scan a second sector identified with an obstacle. ...... [0109] Moreover, in one embodiment of the present invention, one of the imaging sensors 8 is dedicated to scanning in a horizontal direction while another imaging sensor is directed to scan in the vertical direction. Scan information from this unit permits the processor 24 to better identify the general terrain and terrain curvature from which obstacles such as shown in FIG. 5 can be identified. Complementary data from both horizontal and vertical scans helps identity the edges of composite obstacles (groups of individual obstacles that should be treated as one obstacle) more accurately. ...... [0110] Having two completely different perspectives of the obstacles facilitates this task by the obstacles being viewed from two separate dimensions (i.e., from top to bottom and from left to right). Since the beams tend to wrap around the curvature of an obstacle, this provides accurate estimations of the size and orientation of a composite obstacle. ...... [0111] Furthermore, having stepper motors (or in general any motor that can have its position dynamically adjusted) oscillate the platform rather than a continuously revolving motor creates several distinct advantages: 1) the rate at which the platform oscillates can be changed dynamically, and 2) the size of the sector which is scanned can be dynamically changed. ...... [0112] By having these dynamic capabilities, the present invention achieves several advantages:.....[0113] 1)Path (or road) curvature can be tracked in the present invention. As the path in front of the vehicle curves, the imaging sensors 8 can change their sector to better match the path, thereby ensuring that the path always gets the best coverage. This also helps to ensure that hard 90 degree or more turns do not create blind spots on the path. ....Further, the angular sectors mapped by the multiple imaging sensors 8 can be dynamically adjusted using stepper motors to vary (in real time) the angular sector .beta. scanned & the angular scan rate. Factors which influence selection of the angular sector to be scanned include vehicle speed, an identified obstacle location relative to a turn in a path of the vehicle, a projected path of the vehicle, a resolution required to resolve a complex obstacle or a collection of obstacles to be resolved, sensory input other than from the sensors, an identified priority sector in which an obstacle has been identified, and auxiliary information indicating the presence of an obstacle, a moving obstacle, another vehicle, a landmark, or an area of interest. ...... [0114] 2) The speed of oscillation of the platform can be adjusted based on the speed of the vehicle. If the vehicle is going slower, the speed of oscillation can be reduced, thereby causing a higher resolution 3D image of the environment. As the vehicle speeds up, the speed of oscillation can increase to give better overall coverage of obstacles further down the road...... [0115] 3) Obstacles can be tracked in the present invention. Multiple imaging sensors can track obstacles and adjust their sectors to ensure that high threat obstacles are tracked (i.e., priority sectors or regions of interest can be established). For example, in one embodiment of the present invention, there are three imaging sensors on the front of the vehicle. If an obstacle is detected, two imaging sensors can keep analyzing the path, while the other sensor changes its sector to ensure that the obstacle can be scanned. ...... [0116] 4) Zone coverage is another advantage that can be realized in the present invention. The processor 24 could specify several zones around the vehicle with different levels of priority and multiple imaging sensors could dynamically adjust their sectors to make sure that all zones were covered based upon priority. For example, if the path directly in front of the vehicle were the highest priority and the sides of the vehicle were lower priority, then the sensors could be dynamically adjusted to always ensure that the front of the vehicle was adequately covered, and if additional sensors were available, then the sides would be covered too. This approach allows for easy scalability and fault tolerance.....”};  which together are the same as claimed limitations above to include ‘first angular resolution’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pazhay with the teachings of Trepagnier.  The motivation to combine these references would be to provide a new and useful method for detecting and managing changes along road surfaces in the field of navigation of autonomous vehicles (see para [0002] of Pazhay), and to provide a system and method for vehicular identification of objects in the path of the vehicle and the driver’s ability to perceive and react to hazards approaching (see paras [0007]-[0008] of Trepagnier).       


Pazhay and Trepagnier teach ---           
if an initial segment, (intersects  with an obstacle indicated on the map), determining additional initial segments fanning out from the starting point in a second angular resolution that is higher than the first angular resolution;         
wherein each initial segment represents a respective path, giving rise to a multiplicity of paths;           
[[
(see at least:  Pazhay ibidem and citations listed above) 
(see at least:  Trepagnier ibidem and citations listed above for both, first angular resolution and second angular resolution)  

Pazhay and Trepagnier teach as disclosed above, but they may not explicitly disclose about ‘intersects with an obstacle indicated on the map’.  However, Liu teaches them explicitly.            
(see at least:  Liu Abstract and Summary in paras [0004]-[0048]; & para [0109] about {“In step 450, the first and second environmental maps are combined, thereby generating a final environmental map including occupancy information for the environment.  The environmental maps can be combined using the sensor fusion techniques described herein.  In embodiments where the sensing signals are provided relative to different coordinate systems (e.g., a local coordinate system and a global coordinate system), the generation of the map portions can involve converting both sensing signals into a single coordinate system in order to align the respective environmental data, thereby producing a final environmental map.  Subsequently, the UAV can be navigated within the environment based on the final environmental map.  For instance, the UAV can be navigated based at least in part on obstacle occupancy information represented in the final environmental map in order to avoid collisions. The UAV can be navigated by a user, by an automated control system, or suitable combinations thereof.  Additional examples of UAV navigation based on environmental map data are described in greater detail below.”}; & paras [0118]-[0119] about {“[0118] In step 540, the environmental map is used to detect one or more obstacles situated in the portion of the environment.  Obstacle detection from map information can be performed using various strategies such as by feature extraction or pattern recognition techniques.  Optionally, suitable machine learning algorithms can be implemented to perform obstacle detection.  In some embodiments, if the environmental map is an occupancy grid map, obstacles can be identified by detecting volumes in the occupancy grid map that are continuously occupied.  The obstacle detection results may provide information regarding the position, orientation, size, proximity, and/or type of each obstacle, as well as corresponding confidence information for the result.  The map can be analyzed to identify obstacles that pose a collision risk to the UAV (e.g., are positioned along or near the flight path). ......[0119] In step 550, a second signal is generated using the environmental map to cause to UAV to navigate so as to avoid the one or more obstacles.  The environmental map can be analyzed in order to determine the location of the one or more obstacles relative to the UAV, as well as the location of any unobstructed spaces through which the UAV can move in order to avoid colliding with the obstacle.   The second signal can thus provide appropriate control signals (e.g., for the propulsion system of the UAV) to cause the UAV to navigate through the unobstructed spaces. ......”}; & para[0133] about {“In step 750, a second signal is generated to cause the UAV to return to the initial location along a path, wherein when the at least one of the plurality of sensors detects an obstacle along the path, the path is modified to avoid the obstacle.   Optionally, the sensors used to detect the obstacle may be different from the sensors used in step 710 and/or step 730. The obstacle can be detected based on sensing data generated by a plurality of different sensor types.  In some embodiments, the obstacle can be detected using an environmental map (e.g., an occupancy grid map) produced based on sensor data.  The environmental map may have been previously generated (e.g., based on the sensing data collected in step 730) or may be generated in real time as the UAV navigates along the path.   Various approaches can be used to modify the path so as to prevent the UAV from colliding with the detected obstacles, such as those previously described herein with respect to the method 500. The determination of a revised path can be performed based on obtained sensing data and/or obstacle information represented in the environmental map.”}; & para[0140] about {“In step 826, the UAV is navigated from the current position to the target position, e.g., using the flight path generated in step 824. As the UAV moves towards the target position, it can obtain and process sensor data to determine whether there are any obstacles obstructing its flight.  For instance, the sensor data can be used to provide a local environmental map including obstacle occupancy information, as discussed above.  Exemplary sensors that can be used to provide obstacle information include vision sensors, lidar sensors, ultrasonic sensors, and the like.   Based on the sensor data, a determination is made in step 828 as to whether an obstacle has been detected. If no obstructions are detected, the UAV completes its navigation to the target position and the auto-return function proceeds to step 818 to begin the next iteration.  If an obstacle has been detected, an appropriate obstacle avoidance maneuver is determined and performed, as indicated in step 830.  For instance, the flight path can be modified (e.g., based on environmental map data) so that the UAV navigates to the target location without colliding with the detected obstacle.”}; & para [0147] about {“As the UAV moves towards the target position, it can detect obstacles and perform obstacle avoidance maneuvers as appropriate, as depicted in steps 930 and 932. The techniques for performing obstacle detection and avoidance can be similar to those described with respect to the steps 828 and 830 of the algorithm 800, respectively.  Optionally, obstacle detection and/or avoidance can be based on the generated topology map.  For example, once an obstacle has been identified, the environmental information represented in the topology map can be used to determine suitable modifications to the flight path that avert potential collisions.”};  which together are the same as claimed limitations above to include ‘colliding with an obstacle indicated on the map’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pazhay and Trepagnier with the teachings of Liu.  The motivation to combine these references would be to provide a new and useful method for detecting and managing changes along road surfaces in the field of navigation of autonomous vehicles (see para [0002] of Pazhay), and to provide a system and method for vehicular identification of objects in the path of the vehicle and the driver’s ability to perceive and react to hazards approaching (see paras [0007]-[0008] of Trepagnier), and to provide a UAV may be manually controlled by a remote user, or may operate in a semi-autonomous or fully autonomous manner &  such UAVs can include sensors configured to collect data from the surrounding environment (see para [0002] of Liu).       


Pazhay, Trepagnier and Liu teach ---        
assigning,  a respective weight to each of the multiplicity of paths;    and      
selecting,  a selected path from the multiplicity of paths in accordance with the weight;        
(see at least:  Pazhay ibidem and citations listed above; & para 
[0030] about {“Similarly, the autonomous vehicle can:  preemptively prepare to navigate around fixed obstacles—such as roadwork, road barriers, and curbs—represented in the localization map (or in the navigation map) based on the derived geospatial location of the autonomous vehicle and  the route currently executed by the autonomous vehicle, such as before detecting these fixed obstacles in the sensor data recorded by sensors in the autonomous vehicle; autonomously adjust its trajectory accordingly; and confirm presence of these fixed obstacles and its path around these fixed obstacles as these fixed obstacles come into view of the autonomous vehicle.”}; & para [0031] about {“The autonomous vehicle can therefore leverage the localization map and sensor data recorded by the autonomous vehicle to derive its geospatial location, to track its progress along a route, and to make navigational adjustments based on upcoming obstacles and features on the road surface even before sensing these obstacles and features.”}; combined 
for their teachings similar to ‘a/the weight’ to a path; & para[0037] about {“The computer system can therefore selectively push localization map extensions to the autonomous vehicle over time.  The computer system can also implement methods and techniques described below to selectively push localization map updates for the localization map extensions to the autonomous vehicle over time, such as in (near) real-time when the autonomous vehicle is executing a route that extends beyond the primary geographic region originally assigned to the autonomous vehicle.”}; & para [0040] about {“For example, the autonomous vehicle can selectively upload a discrepancy flag and  corresponding sensor data to the computer system in (near) real-time via a local cellular network if the discrepancy corresponds to a change in geospatial position, to absence or to presence of a road sign, a traffic signal, a lane marker, a crosswalk, a roadwork site, or a road barrier in the field around the autonomous vehicle.”}; which together are the same as claimed limitations above to include ‘a selected path’ from multiple paths)   
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above; and para [0086] about {“Optionally, the sensor fusion with the Kalman filter 266 can also be used to determine calibration data for converting between the local coordinate system of the relative speed &/or position sensor 254 and the global coordinate system of the IMU 252 and GPS 256.  The calibration data can be used to map absolute sensing data obtained by the IMU 252 and/or GPS 256 onto the relative sensing data obtained by the sensor 254, or vice-versa. For example, the IMU 252 and/or GPS 256 can be used to determine a path traveled by the UAV in absolute coordinates, and the relative sensor 254 can be used to obtain sensing data indicating a path traveled by the UAV in relative coordinates.   The sensor fusion methods provided herein can be applied to determine the calibration parameters (e.g., scaling factor, rotation, translation) needed to project the absolute path data onto the relative path data, or vice-versa.  For instance, the relationship between the calibration parameters, absolute path data, and relative path data can be represented by mathematical modeling.  Absolute and relative path data obtained by the sensors can then be input into the model in order to solve for the calibration parameters.  The combination of absolute and relative path data described herein can be used to enhance the accuracy of path determination, thereby improving UAV navigation.”}; which together are the same as claimed limitations above to include ‘a/the weight’ for multiple paths; AND para [0119] about{“For instance, the flight path can be modified so as to cause the UAV to fly around the obstacle (e.g., above, below, or to the side), fly away from the obstacle, or maintain a specified distance from the obstacle.  In situations where multiple modified flight paths are possible, a preferred flight path can be selected based on any suitable criteria, such as minimizing the distance traveled, minimizing the travel time, minimizing the amount of energy needed to travel the path, minimizing the amount of deviation from the original flight path, etc.”}; & para [0126] about {“As another example, the path can include a plurality of waypoints corresponding to previously traveled positions of the UAV, as described in further detail herein with respect to FIGS. 8A and 8B. Conversely, the entirety of the path may not have been previously traveled by the UAV. In some embodiments, a plurality of potential paths can be generated, and one path selected from the plurality based on suitable criteria (e.g., minimizing total flight time, minimizing total flight distance, minimizing energy expenditure, minimizing number of obstacles encountered, maintaining a predetermined distance from obstacles, maintaining a predetermined altitude range, etc.). Flight path information for the UAV (e.g., previously traveled paths, potential paths, selected paths) may be included in the environmental map.”}; which together are the same as claimed limitations above to include ‘a selected path’ from multiple paths)   


Pazhay, Trepagnier and Liu teach ---        
while (a stopping criterion has not been met, the stopping criterion is an elapsed time period):      
determining further additional segments fanning out from the end point in the second angular resolution;               
adding additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point;      

assigning a weight to each of the additional paths and  that does not intersect with an obstacle;  and               
selecting a selected path from the multiplicity of paths according to the weights;     
(see at least:  Pazhay ibidem and citations listed above; & para [0017] about {“The method S100 can be executed by a computer system (e.g., a remote server) in conjunction with an autonomous vehicle. The autonomous vehicle can include: a suite of sensors configured to collect information about the autonomous vehicle's environment; local memory storing a navigation map defining a route for execution by the autonomous vehicle and a localization map that the autonomous vehicle implements to determine its location in real space; and a controller. The controller can: determine the location of the autonomous vehicle in real space based on sensor data collected from the suite of sensors and the localization map; determine the context of a scene around the autonomous vehicle based on these sensor data; elect a future navigational action (e.g., a navigational decision) based on the context of the scene around the autonomous vehicle, the real location of the autonomous vehicle, and the navigation map, such as by implementing a deep learning &/or artificial intelligence model; and control actuators within the vehicle (e.g., accelerator, brake, and steering actuators) according to elected navigation decisions.”}; & para [0038] about {“During execution of a route defined by a navigation map, an autonomous vehicle can isolate discrepancies (or “changes,” “differences”) between types, locations, and/or orientations of features detected in the field around the autonomous vehicle and types, locations, and/or orientations of features represented in a localization map stored locally on the autonomous vehicle, as shown in FIG. 1.”}; which together are the same as claimed limitations above)    
(see at least:  Trepagnier ibidem and citations listed above for both, first angular resolution and second angular resolution)   
(see at least:  Liu ibidem and citations listed above; & para [0010] about {“In some embodiments, generating the second signal comprises: determining, using at least one of the plurality of sensors, a current location of the movable object; determining, based on the environmental map, a path from the current location to the initial location; and generating a signal to cause the movable object to move along the path to return to the initial location. Determining the path can comprise determining a shortest path from the current location to the initial location. Alternatively or in combination, determining the path can comprise determining a path from the current location to the initial location that avoids one or more obstacles within the environment. The path can include one or more portions previously traveled by the movable object. The path can be different from a path previously traveled by the movable object. Optionally, the path may be a flight path of the movable object. The path can include spatial location and orientation of the movable object.”}; & para [0091] about {“The environmental map can be provided in any suitable format. For example, a topological environmental map can be provided as a graph having vertices representing locations and edges representing paths between the locations. The edges of a topological environmental map may be associated with distance information for the corresponding path. A metric environmental map can be any representation depicting spatial coordinates of environmental locations and objects, as a point cloud, topographical map, 2D grid map, 2.5D grid map, or 3D grid map. The spatial coordinates may be 3D coordinates (e.g., x, y, & z coordinates) representing the spatial location of points on the surfaces of environmental objects. In some embodiments, a metric environmental map can be an occupancy grid map. An occupancy grid map can represent the environment as a plurality of volumes. The volumes may be of equal sizes or of differing sizes. The occupancy grid map may indicate, for each volume, whether the volume is substantially occupied by an obstacle, thereby providing a precise representation of obstructed and unobstructed spaces within the environment.”}; & para [0108] about {“Optionally, the first environmental map may represent a different portion of the environment than the second environmental map. For example, the first environmental map may represent a portion of the environment relatively close the UAV, while the second environmental map may represent a portion of the environment relatively far from the UAV. In some embodiments, different sensing signals can be used to generate maps spanning different portions of the environment. The selection of the signal to be used to generate the different maps can be based on any suitable criteria, such as the relative signal quality and/or accuracy of the first and second sensing signals for that particular portion of the environment. The quality and accuracy of sensing data may depend on the specific characteristics of each sensor, and may vary based on environment type (e.g., indoor, outdoor, low altitude, high altitude), weather conditions (e.g., clear, rainy, foggy), relative location of the sensed environmental objects (e.g., short range, long range), as well as the properties of the sensed environmental objects (e.g., transparency, reflectivity, absorbance, shape, size, material, mobility, etc.).”}; & para [0116] about {“In step 520, sensing data pertaining to at least a portion of the environment is received using a plurality of sensors. The plurality of sensors can include sensors of different types (e.g., vision, lidar, ultrasonic, GPS, etc.). The sensing data can include information regarding the location and characteristics of obstacles and/or other environmental objects. For example, the sensing data can include distance information indicating the proximity of the UAV to nearby obstacles.”}; & para [0133] about {“In step 750, a second signal is generated to cause the UAV to return to the initial location along a path, wherein when the at least one of the plurality of sensors detects an obstacle along the path, the path is modified to avoid the obstacle. Optionally, the sensors used to detect the obstacle may be different from the sensors used in step 710 and/or step 730. The obstacle can be detected based on sensing data generated by a plurality of different sensor types. In some embodiments, the obstacle can be detected using an environmental map (e.g., an occupancy grid map) produced based on sensor data. The environmental map may have been previously generated (e.g., based on the sensing data collected in step 730) or may be generated in real time as the UAV navigates along the path. Various approaches can be used to modify the path so as to prevent the UAV from colliding with the detected obstacles, such as those previously described herein with respect to the method 500. The determination of a revised path can be performed based on obtained sensing data and/or obstacle information represented in the environmental map.”}; which together are the same as claimed limitations above)  

Pazhay, Trepagnier and Liu teach as disclosed above, but they may not explicitly disclose about ‘a stopping criterion has not been met, the stopping criterion is an elapsed time period’.  However, Bauer teaches them explicitly.            
(see at least:  Bauer Abstract; and paras [0070]-[0074] about {“[0070] For example, the dispersion model to apply to any given road segment can depend on whether traffic flow at the road segment is determined to be, e.g., “stop and go” or “flowing”. In certain embodiments, a road segment can be associated with a traffic flow label indicative of actual or expected traffic flow at the road segment. In certain embodiments, the traffic flow label of a road segment can be set to an expected value based on static factors which are expected to affect traffic flow at the road segment, e.g., the road segment's proximity to intersections, cross-walks, etc. In certain embodiments, the traffic flow label can be assigned to a road segment based on actual data related to traffic flow at the road segment at any given time. For example, if the road segment is a monitored segment, data related to traffic flow can be obtained from sensors monitoring the road segment. For unmonitored segments, data related to traffic flow can be obtained using, e.g., interpolation based on the traffic flow of other road segments, such as road segments in proximity to the given road segment. In certain embodiments, an initial traffic flow can be assigned to a road segment based on expected traffic flow, and thereafter the traffic flow label can be updated based on actual traffic flow. ...... [0071] By way of non-limiting example, the traffic flow label of a given road segment can be set to a first predetermined value representing “stop and go” traffic if certain predetermined criteria are met. Exemplary criteria, can be, e.g. that at least one of the following is true: ...... [0072] 1. At least one segment end point adjacent to the given road segment is a controlled intersection, controlled by way of traffic light, stop sign, or other indicator that requires, at least at times, vehicles approaching the indicator to slow down to less than, e.g., 5 km/h or to come to a complete stop; ...... [0073] 2. The given road segment contains, or is adjacent to, an obstacle which can reasonably be expected to cause vehicles on the road segment to slow down to less than, e.g., 5 km/h, or come to a complete stop. By way of non-limiting example, an obstacle can include, e.g., a construction site, an accident, etc; ...... [0074] 3. Traffic on the road segment is known (e.g. from sensors) or estimated (e.g. by interpolation) to be moving at an average speed of less than, e.g. 5 km/h. ...... If none of the above criteria are met, the traffic flow label can be set to a second predetermined value representing, e.g. “flowing” traffic. It should be appreciated that the non-limiting examples provided above illustrate exemplary traffic flow labels and criteria for their assignment, and that additional and/or other traffic flow labels and/or criteria are also possible.”}; AND paras [0052]-[0053] & [0055] for claimed ‘an elapsed time period’ (please see details of these paras cited below for the next limitation);  which together are the same as claimed limitations above to include ‘a stopping criterion has not been met, the stopping criterion is an elapsed time period’)       
Examiner notes that Bauer also teaches about other claimed limitations, such as a road network comprising a plurality of road segments, and selecting a path from multiplicity of paths (see at least paras [0010]-[0014] & [0049]-[0054]).       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pazhay, Trepagnier and Liu with the teachings of Bauer.  The motivation to combine these references would be to provide a new and useful method for detecting and managing changes along road surfaces in the field of navigation of autonomous vehicles (see para [0002] of Pazhay), and to provide a system and method for vehicular identification of objects in the path of the vehicle and the driver’s ability to perceive and react to hazards approaching (see paras [0007]-[0008] of Trepagnier), and to provide a UAV may be manually controlled by a remote user, or may operate in a semi-autonomous or fully autonomous manner &  such UAVs can include sensors configured to collect data from the surrounding environment (see para [0002] of Liu), and to use topographical-related data for each road segment that can be obtained, and the segment dispersion for a given road segment can be calculated based also at least in part on the topographical-related data for the given road segment (see para [0013] of Bauer).       


Pazhay, Trepagnier, Liu and Bauer teach ---        
and
once the stopping criterion is met generating steering instructions for steering the vehicle in accordance with the selected path.       
(see at least:  Pazhay ibidem and citations listed above; & para 
[0030] about {“The autonomous vehicle can then elect its next navigational action based on its derived geospatial location and orientation. For example, the autonomous vehicle can determine whether to: brake as the autonomous vehicle approaches a stop sign or yield sign indicated in the navigation or localization map; or begin turning to follow its assigned route. In another example, the autonomous vehicle can: detect its position within a lane in its immediate vicinity based on positions of lane markers detected in optical scans recorded by the autonomous vehicle; extrapolate its trajectory relative to this lane at greater distances (e.g., greater than ten meters) ahead of the autonomous vehicle based on its derived geospatial location and georeferenced features representing lane markers on this segment of road in the localization map; and then autonomously adjust its steering position in order to maintain its position centered within its current lane.”}; & para [0031] about {“The autonomous vehicle can therefore leverage the localization map and sensor data recorded by the autonomous vehicle to derive its geospatial location, to track its progress along a route, and to make navigational adjustments based on upcoming obstacles and features on the road surface even before sensing these obstacles and features. The autonomous vehicle can also process these sensor data to detect, identify, and track mutable (i.e., mobile) objects within the field around the autonomous vehicle and to control brake, accelerator, and steering actuators within the autonomous vehicle to avoid collision with these mutable objects while navigating its assigned route.”};  which together are the same as claimed limitations above to include ‘steering instructions for steering the vehicle’)    
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above)   
(see at least:  Bauer ibidem and citations listed above; & para [0046] about {“In certain embodiments, at least some of the road segments comprised in the road network are monitored segments. As used herein, a “monitored segment” should be expansively construed to cover a road segment that is monitored by one or more traffic sensors 12. Some monitored segments can be monitored by one type of traffic sensor(e.g. loop detectors), while other monitored segments can be monitored by other types of traffic sensors (e.g. video cameras). Furthermore, a given monitored segment can be monitored by several traffic sensors, including traffic sensors of different types.”}; & para [0049] about {“As used herein, “calculating” should be expansively construed to cover estimating, predicting, modeling, and the like. In certain embodiments, processor 20 calculates the segment dispersion for all of the road segments in the obtained road network.  In certain other embodiments, processor 20 calculates the segment dispersion for only a subset of the road segments in the road network. In certain embodiments, processor 20 can calculate a segment dispersion using, e.g. segment dispersion module 28.”}; & paras [0052]-[0053] about {“[0052] Referring now to FIG. 3, there is illustrated a generalized flow chart of calculating a segment dispersion for a given road segment in accordance with certain embodiments. Processor 20 obtains data (203) informative of one or more traffic-related parameters associated with the given road segment (“traffic-related data”) during a first predetermined time period. The traffic-related data for a given road segment can be obtained in different ways for different road segments, depending on whether the given road segment is a monitored segment or an unmonitored segment. If a given road segment is a monitored segment, some or all of the traffic-related data can be obtained, e.g., directly from the traffic sensors monitoring the given road segment which capture real-time traffic-related data. Alternatively, some or all of the traffic-related data can be obtained, e.g., from a memory communicatively coupled to the traffic sensors, the traffic-related data having been previously captured and stored in the memory. ...... [0053] On the other hand, if the given road segment is an unmonitored segment, some or all of the traffic-related data for the given road segment can, in some cases, be determined using techniques known in the art, e.g. using spatial interpolation based on the traffic-related data associated with other road segments, such as neighboring segments or linked road segments.”}; & para [0055] about {“In certain embodiments, at least some of the traffic-related data for at least some of the segments is obtained from one or more of traffic sensors 12. As detailed above, sensors 12 can include a combination of various different sensor types, including sensors of different types monitoring a single road segment.  For example, a single road segment can be simultaneously monitored by an LPR camera providing vehicle composition data and by loop sensors providing speed and/or density data.  Preferably, at least some road segments are monitored by LPR cameras.  It should be noted that data informative of traffic density can, in certain embodiments, be obtained from one or more of traffic sensors 12 or, in certain other embodiments, can be calculated based on the number of passing vehicles during a certain time and average speed over the time period.”}; & para [0064] about{“In certain embodiments, it may be possible to obtain, in 203, precise information about the identity of vehicles on a given segment during a certain time period. For example, there can be LPR cameras covering every entry and exit point of a road segment (i.e. the nodes in the segment graph) such that the precise route of every vehicle travelling in the road network during the time period is known.”}; & paras [0091]-[0093] about {“e.g., for each road segment: [0091] 1. Storing the traffic-related data, weather-related data, and traffic flow property which was used to calculate the segment dispersion for the given road segment (“stored segment data”), each time the segment dispersion is calculated or recalculated and superposed on the pollution density map;...[0092] 2. Obtaining real-time, near real-time or periodic updates to the traffic-related data, weather-related data, and traffic flow property associated with the given road segment (“new segment data”); ... [0093] 3. Comparing the new segment data to the saved segment data;”}; & paras [0096]-[0098]  about {“[0096] In certain embodiments, the new segment data is sufficiently different than the saved segment data if at least one of the following holds true: ... [0097] 1. The traffic flow label of the given road segment changed from “stop and go” to “flowing” or vice versa; ... [0098] 2. At least one of: traffic speed, traffic density, wind speed, and atmospheric stability increased or decreased more than a predetermined threshold;”}; which together are the same as claimed limitations above to include ‘the selected path’ from multiplicity of paths)    




Dependent Claims 45-52/63/68 are rejected under 35 USC 103 as unpatentable over Pazhay in view of Trepagnier, Liu and Bauer as applied to the rejection of independent Claim 44 above, and as described below for each claim/ limitation.             

With respect to Claim 45, Pazhay, Trepagnier, Liu and Bauer teach ---          
45. (New) The method of claim 44, wherein the selected path is selected as a path having a lowest absolute weight.         
(see at least:  Pazhay ibidem and citations listed above for ‘a/the weight’ to a path)   
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above for ‘a/the weight’ to a path as well as absolute and relative path data)   
(see at least:  Bauer ibidem and citations listed above)   



With respect to Claim 46, Pazhay, Trepagnier, Liu and Bauer teach ---          
46. (New) The method of claim 44, wherein the selected path is selected as a path 
having a lowest weight per segment.             
(see at least:  Pazhay ibidem and citations listed above for ‘a/the weight’ to a path)   
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above for ‘a/the weight’ to a path as well as absolute and relative path data)   
(see at least:  Bauer ibidem and citations listed above)   



With respect to Claim 47, Pazhay, Trepagnier, Liu and Bauer teach ---          
47. (New) The method of claim 44, further comprising:      
[[determining a second selected path selected from a second multiplicity of paths, using another first angular resolution different from the first angular resolution, and/or another second angular resolution different from the second angular resolution;   and      
generating steering instructions for autonomously steering the vehicle [[along a path selected from the selected path and the second selected path.               
(see at least:  Pazhay ibidem and citations listed above for ‘steering instructions for steering the vehicle’)   
(see at least:  Trepagnier ibidem and citations listed above for both, first angular resolution and second angular resolution)   
(see at least:  Liu ibidem and citations listed above)   
(see at least:  Bauer ibidem and citations listed above)   
Examiner notes that references cited above can generate/refresh many different set/s of multiplicity of paths (first, second, third, etc.), based on the factors chosen, as claimed above.       



With respect to Claim 48, Pazhay, Trepagnier, Liu and Bauer teach ---          
48. (New) The method of claim 47, wherein:        
the first angular resolution and the second angular resolution are lower than the other first angular resolution and the other second angular resolution, respectively, the selected path is selected from the multiplicity of paths in accordance with a lowest absolute weight, and the second selected path is selected from the second multiplicity of paths in accordance with a lowest weight per segment.                  
(see at least:  Pazhay ibidem and citations listed above for ‘a/the weight’ to a path)   
(see at least:  Trepagnier ibidem and citations listed above for both, first angular resolution and second angular resolution)   
Examiner notes that Trepagnier reference teaches about different angular resolution sets as claimed above.     
(see at least:  Liu ibidem and citations listed above for ‘a/the weight’ to a path as well as absolute and relative path data)   
(see at least:  Bauer ibidem and citations listed above)   



With respect to Claim 49, Pazhay, Trepagnier, Liu and Bauer teach ---          
49. (New) The method of claim 47 further comprising:     
using a first core for generating the[[ the multiplicity of paths and a second core for generating the second multiplicity of paths[[.            
(see at least:  Pazhay ibidem and citations listed above; & para [0060] about {“However, the computer system can selectively retrieve raw or compressed sensor data from autonomous vehicles in the field according to any other schema and can interface with these autonomous vehicles in any other way to selectively update localization maps stored locally on these autonomous vehicles. The computer system can also repeat these processes over time, such as for multiple distinct discrepancies detected by a single autonomous vehicle during a single autonomous driving session.”};  which together are the same as claimed limitations above to include ‘different cores’)     
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above)   
(see at least:  Bauer ibidem and citations listed above; & para [0034] about{“PDMS 10 includes a plurality of sensors 12 denoted as S.sub.1, S.sub.2 . . . S.sub.n communicatively coupled to a processing unit 14. As used herein, the term “communicatively coupled” should be expansively construed to include all suitable forms of wired and/or wireless connections enabling the transfer of data between coupled components.”}; & para [0036] about {“In certain embodiments, processing unit 14 includes a memory 16, input/output (I/O) interface 18, processor 20, and communication interface 24 all communicatively coupled, e.g. via a communication bus 22.”};  which together are the same as claimed limitations above to include ‘different cores’)    



With respect to Claim 50, Pazhay, Trepagnier, Liu and Bauer teach ---          
50. (New) The method of claim 47, wherein the weight assigned to each path of the multiplicity of paths is determined in accordance with smoothness of the path and proximity of an end point of the path to a destination.             
(see at least:  Pazhay ibidem and citations listed above for ‘a/the weight’ to a path; and see Abstract & paras [0008]-[0010] & [0019] for proximal/ proximity of features in a route/road/ segment aka path)       
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above for ‘a/the weight’ to a path as well as absolute and relative path data)   
(see at least:  Bauer ibidem and citations listed above; & para [0014] about {“traffic-related data for one or more second road segments in the plurality of road segments can be obtained, the traffic-related data for a given second road segment obtained by using spatial interpolation based at least in part on the traffic-related data obtained for at least one first road segment in proximity to the given second road segment.”}; & para [0053] about {“e.g. using spatial interpolation based on the traffic-related data associated with other road segments, such as neighboring segments or linked road segments.”}; & para[0070] about {“In certain embodiments, a road segment can be associated with a traffic flow label indicative of actual or expected traffic flow at the road segment. In certain embodiments, the traffic flow label of a road segment can be set to an expected value based on static factors which are expected to affect traffic flow at the road segment, e.g., the road segment's proximity to intersections, cross-walks, etc.”}; & para [0071] about {“the traffic flow label of a given road segment can be set to a first predetermined value representing “stop and go” traffic if certain predetermined criteria are met. Exemplary criteria, can be, e.g. that at least one of the following is true: [0072] 1. At least one segment end point adjacent to the given road segment is a controlled intersection, controlled by way of traffic light, stop sign, or other indicator that requires, at least at times, vehicles approaching the indicator to slow down to less than, e.g., 5 km/h or to come to a complete stop; [0073] 2. The given road segment contains, or is adjacent to, an obstacle which can reasonably be expected to cause vehicles on the road segment to slow down to less than, e.g., 5 km/h, or come to a complete stop.”}; which together are the same as claimed limitations above to include ‘smoothness of the path’ and ‘proximity of an end point of the path to a destination’)    



With respect to Claim 51, Pazhay, Trepagnier, Liu and Bauer teach ---          
51. (New) The method of claim 44, wherein the map is generated [[based on  scanning data received from a scanning device mounted on the vehicle.           
(see at least:  Pazhay ibidem and citations listed above; & para [0011] about {“and each of these vehicles can: record an optical scan of its surrounding field with a set of integrated optical sensors; extract a constellation of features from this optical scan; calculate a geospatial location and attitude (or “pose”) of the vehicle that aligns this constellation of features to like immutable surfaces represented in a local copy of the localization map stored on the vehicle; and then immediately transmit a discrepancy flag and this optical scan to the computer system—such as via a local cellular network in (near) real-time —if the vehicle also detects a discrepancy (e.g., a change in position or orientation, or absence) between a feature in this constellation of features and the localization map.”}; & para [0019] about {“The autonomous vehicle can also include one or more color cameras facing outwardly from the front, rear, and left lateral and right lateral sides of the autonomous vehicle. For example, each camera can output a video feed containing a sequence of digital photographic images (or “frames”), such as at a rate of 20 Hz. The autonomous vehicle can also include a set of infrared proximity sensors arranged along the perimeter of the base of the autonomous vehicle and configured to output signals corresponding to proximity of objects and pedestrians within one meter of the autonomous vehicle. The controller in the autonomous vehicle can thus fuse data streams from the LIDAR sensor(s), the color camera(s), and  the proximity sensor(s), etc. into one optical scan of the field around the autonomous vehicle—such as in the form of a 3D color map or3D point cloud of roads, sidewalks, vehicles, pedestrians, etc. in the field around the autonomous vehicle—per scan cycle. The autonomous vehicle can also collect data broadcast by other vehicles and/or static sensor systems nearby and can incorporate these data into an optical scan to determine a state and context of the scene around the vehicle and to elect subsequent actions.”}; & paras [0020]/[0021]/[0026]/[0029] about additional scan/scanning details; & para [0039] about {“Therefore, the autonomous vehicle can: record an optical scan of a field around the autonomous vehicle through a suite of optical sensors arranged on the autonomous vehicle; extract features from the optical scan; isolate a set of features corresponding to immutable objects in the field around the autonomous vehicle; determine its geospatial location at this time based on a transform that aligns a subset of features—in this set of features—with corresponding immutable surfaces represented in the localization map stored on the autonomous vehicle; and isolate a particular feature—in the first set of features—that differs from a particular known immutable surface represented in a corresponding location in the localization map.”}; & paras [0040]-[0045] for more details of scan/scanning;  which together are the same as claimed limitations above to include ‘the map is generated upon scanning data received from a scanning device mounted on the vehicle’)      
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above)   
(see at least:  Bauer ibidem and citations listed above)   



With respect to Claim 52, Pazhay, Trepagnier, Liu and Bauer teach ---          
52. (New) The method of claim 44, further comprising steering the [[vehicle in accordance with the steering instructions.              
(see at least:  Pazhay ibidem and citations listed above) for ‘steering instructions for steering the vehicle’)    
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above)   
(see at least:  Bauer ibidem and citations listed above)   



With respect to new Claim 63, Pazhay, Trepagnier, Liu and Bauer teach ---          
63. (New) The method of claim 44, wherein the vehicle is an unmanned ground vehicle (UGV).
(see at least:  Pazhay ibidem and citations listed above)    
(see at least:  Trepagnier ibidem and citations listed above)   
(see at least:  Liu ibidem and citations listed above)   
(see at least:  Bauer ibidem and citations listed above)   



With respect to new Claim 68, Pazhay, Trepagnier, Liu and Bauer teach ---          
68. (New) The method of claim 44, wherein the further additional segments fanning out from the end point in the second angular resolution are added in a limited range around the end point;  
wherein the limited range starts, at or near the additional segment that intersects with the obstacle and ends at or near another additional segment that does intersects with the obstacle.
(see at least:  Pazhay ibidem and citations listed above)    
(see at least:  Trepagnier ibidem and citations listed above for both, first angular resolution and second angular resolution)   
Examiner notes that Trepagnier reference teaches about different angular resolution sets as claimed above.           
(see at least:  Liu ibidem and citations listed above for ‘intersects with an obstacle indicated on the map’)   
(see at least:  Bauer ibidem and citations listed above)   




With respect to Claims 53/55-56/58-61, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 44-52/63/68 as described above using cited references of Pazhay, Trepagnier, Liu and Bauer, because the limitations of these arrangement Claims 53/55-56/58-61 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 44-52/63/68 as described above.             



With respect to Claim 62, the limitations of this unmanned ground vehicle claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 44-52/63/68 as described above using cited references of Pazhay, Trepagnier, Liu and Bauer, because the limitations of this unmanned ground vehicle Claim 62 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 44-52/63/68 as described above.            


With respect to Claim 70, the limitations of this non-transitory computer readable storage medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 44-52/63/68 as described above using cited references of Pazhay, Trepagnier, Liu and Bauer, because the limitations of this non-transitory computer readable storage medium Claim 70 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 44-52/63/68 as described above.            

 Response to Arguments 
Applicant's remarks and claim amendments dated 07 FEBRUARY 2022 with respect to the rejection of amended Claims 44-53/55-56/58-70 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 44-53/55-56/58-70 has been maintained as described above.  Additionally, Examiner notes that all of the previous rejections under 35 USC §112, second paragraph, and all of the previous Claim Objections have been withdrawn;  but a new Claim Objection has been added as noted above.  Thus, the rejection of amended Claims 44-53/55-56/58-70, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations/paras from already used references that have been added in response to the Applicant’s latest claim amendments, which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).                    

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).           

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.                

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.          

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691